In the United States Court of Federal Claims

    HOWARD R. STARNES, II,

                     Plaintiff,
                                                           No. 22-cv-546
                         v.
                                                           Filed: October 5, 2022
    THE UNITED STATES,

                     Defendant.



Howard R. Starnes, II, Georgetown, Kentucky, Plaintiff, appearing pro se.

Joseph Alan Pixley, United States Department of Justice, Washington, D.C., appearing for
Defendant.


                                  MEMORANDUM AND ORDER

         Plaintiff Howard R. Starnes, II, proceeding pro se, seeks redress against the United States

for various claims including alleged torts, discrimination, Thirteenth Amendment involuntary

servitude and slavery, and various crimes. See Complaint (ECF No. 1) (Compl.) Ex. 1 at 2, 6, 20–

21, 23–24. 1 Presently before the Court is the United States’ (Defendant’s) Motion to Dismiss the

Complaint, pursuant to Rule 12(b)(1) of the Rules of the United States Court of Federal Claims

(Rule(s) or RCFC). See Defendant’s Motion to Dismiss (ECF No. 15) (Mot.). Defendant argues

this Court lacks subject matter jurisdiction over Plaintiff’s Complaint. Mot. at 4. This Court agrees

with Defendant that the Court lacks jurisdiction over Plaintiff’s claims. Accordingly, for the

reasons stated below, this Court GRANTS Defendant’s Motion to Dismiss pursuant to Rules

12(b)(1) and 12(h)(3).


1
    Citations to Plaintiff’s Complaint reference the ECF page numbers.
                                                                                                   1
                                           BACKGROUND

          Plaintiff filed his Complaint on May 16, 2022, and this Court granted Plaintiff’s Motion

for Leave to File In Forma Pauperis on July 6, 2022. Compl.; ECF No. 12. Plaintiff’s Complaint

states the following:

          I hear through my brain. The energy commission infrared view internal affairs
          Nov. 2019-Present day Everyday while consious [sic]. If I lose maybe I am
          disabled. I believe and know I’m being honest and dependent upon strangers.
          Americans.

Compl. at 1. Along with the Complaint, Plaintiff filed an exhibit; the exhibit contains a series of

handwritten pages, Plaintiff’s resume, and several drawings. Compl. Ex. 1. Within the Complaint

and accompanying exhibit, Plaintiff names the following entities: “energy commission,” “internal

affairs,” “Dept. of Homeland Security fusion center(s),” “Internal Security,” and “Legislative

Branch.” Compl. at 2; id. Ex. 1 at 2, 6, 28. Plaintiff also identifies the following individuals: “Bill

Gates, Melinda French Gates,” “Seth Macfarlene,” “Matt Stoenberg,” “Mike Judge,” “Marshall

Mathers,” “Joe Biden,” “Barack Obama,” “Andy Bashear,” “Ed + Edna Macary,” “Donald

Trump,” “Yakiro Toriyama,” “Vladmir Putin,” “Jim Carrey,” “Oprah Winfrey,” “Apple CEO’s,”

“Android CEO’s,” “Lisa Reyes,” “Mark W Starnes,” and “Tracy R Starnes.” Compl. at 2; id. Ex.

1 at 5.

          In Plaintiff’s exhibit, Plaintiff repeatedly references modifications to his skull, brain, and

teeth allegedly performed by the CIA prior to Plaintiff’s birth. Compl. Ex. 1 at 5, 9, 12, 24–25,

27, 30. 2 Plaintiff describes the alleged bioengineering process as follows: “Bio-engineering to the




2
  Plaintiff writes in his exhibit: “CIA modifications prior to my birth,” “An implant to my skull
expanding my brain and skeletal cranium placed in the rear. My teeth also have fangs. 3rd tooth
each side from the front,” “Lasers I theorize were used to my mothers [sic] womb,” and “Born 8-
25-1991 with bioengineering mods to my fetus w/o parents or my own awareness.” Compl. Ex. 1
at 12, 24, 27.
                                                                                                      2
fetus while the cells are still stem cells in the mothers [sic] womb through lasers expanding brain

matter and my skeletal cranium. As a fetus this was possible by lasers and Bioengineering science

during ultrasounds.” Compl. Ex. 1 at 25. Plaintiff states that he did not consent to the alleged

bioengineering. Compl. Ex. 1 at 27.

       As a result of the alleged bioengineering, Plaintiff claims he is subject to federal

surveillance. Compl. Ex. 1 at 30. Plaintiff states that “Federal employees are paid I assume and

have accessed me using And-roids starch internal surveillance forensic and homicide investigation

programs since my birth.” Id. Plaintiff argues that he did not consent to the alleged ongoing

federal surveillance, and the surveillance is “very discriminatory for [him] to endure.” Compl. Ex.

1 at 6–7.

       Along with Plaintiff’s allegations of bioengineering and ongoing federal surveillance, he

alleges he is subject to ongoing government interference with his brain. Compl. Ex. 1 at 2–3, 5–

6, 20–31. Plaintiff contends that, around November 2019, he was “maneuvered into” using sign

language to communicate the following message: “I’ll sign my life over to the Central Intelligence

Agency.” Compl. Ex. 1 at 2, 23. After Plaintiff allegedly signed this message, he “began hearing

through [his] brain,” and he contends this phenomenon continues to occur every day since it began.

Compl. Ex. 1 at 3. Plaintiff asserts he “hear[s] through [his] brain” because he is “somehow

involved as an exhibit in a human science experiment” without his consent. Compl. Ex. 1 at 3. In

December 2020, Plaintiff alleges that he was again “maneuvered and commanded to walk 40

miles,” upon which he “was ran over by a Bronco breaking [his] right leg. (Tid Fib snap.) The

hospital (PMC) did a CAT scan.” Compl. Ex. 1 at 21. Plaintiff also alleges that “[m]aterialization

implanted a chip into [his] left arm one night.” Id. at 23. Plaintiff states that he does not receive

a wage or income for his participation in the alleged human science experiment. Id. at 29. Plaintiff



                                                                                                   3
also alleges a violation of the Thirteenth Amendment’s prohibition on involuntary servitude and

slavery attributable to Plaintiff “hearing through [his] brain,” his alleged involvement in a human

science experiment, and his lack of pay for participation in the experiment. Id. at 2–3. Finally,

Plaintiff’s handwritten exhibit also includes vague allegations of organized crime and arson. Id.

at 20, 23. 3

        Defendant filed a Motion to Dismiss for lack of subject matter jurisdiction pursuant to Rule

12(b)(1). Mot. at 1. Defendant argues this Court should dismiss Plaintiff’s Complaint because the

Complaint “does not allege the existence of any cognizable claim over which this Court possesses

jurisdiction to entertain.” Mot. at 4.



                              APPLICABLE LEGAL STANDARD

        The Tucker Act, 28 U.S.C. § 1491, provides this Court with jurisdiction over “any claim

against the United States founded either upon the Constitution, or any Act of Congress or any

regulation of an executive department, . . . or for liquidated or unliquidated damages in cases not

sounding in tort.” 28 U.S.C. § 1491(a)(1). The Tucker Act serves as a waiver of sovereign

immunity for “certain claims for monetary relief against the United States,” but it does not create

a right to relief itself. Estes Express Lines v. United States, 739 F.3d 689, 692 (Fed. Cir. 2014);

United States v. Mitchell, 463 U.S. 206, 212, 218 (1983). To establish a right to relief under the

Tucker Act, a “substantive right must be found in some other source of law[.]” Mitchell, 463 U.S.

at 216; see Todd v. United States, 386 F.3d 1091, 1094 (Fed. Cir. 2004) (“[J]urisdiction under the




3
 See Compl. Ex. 1 at 20 (“Science, Biology, Geology, Law, Medical science + health, Physics, all
vary in testimony evidentiary support and offense(s) actively affecting my life through organized
crime.”); id. at 23 (“My 2012 Chevy Malibu had modifications prior to purchase making it a road
hazard while incarcerated for a misdemeanor. It was arsoned and totalled.”).
                                                                                                  4
Tucker Act requires the litigant to identify a substantive right for money damages against the

United States separate from the Tucker Act itself.”). The constitutional, statutory, or regulatory

provision must be “fairly . . . interpreted as mandating compensation by the Federal Government

for the damage sustained.” United States v. Testan, 424 U.S. 392, 400 (1976) (internal quotations

omitted). Thus, this Court’s jurisdiction under the Tucker Act does not extend to “every claim

invoking the Constitution, a federal statute, or a regulation.”       Mitchell, 463 U.S. at 216.

Additionally, this Court’s jurisdiction does not extend to cases against private parties or

government employees in their individual capacities. See United States v. Sherwood, 312 U.S.

584, 588 (1941) (discussing how the Court of Federal Claims’ limited jurisdiction does not include

relief “against others than the United States”); Brown v. United States, 105 F.3d 621, 624 (Fed.

Cir. 1997) (“The Tucker Act grants the Court of Federal Claims jurisdiction over suits against the

United States, not against individual federal officials.”). This Court must dismiss claims outside

its subject matter jurisdiction pursuant to Rules 12(b)(1) and 12(h)(3).

       In deciding a motion to dismiss for lack of subject matter jurisdiction, this Court accepts

all uncontroverted facts as true and construes the facts in the light most favorable to the non-

moving party. Banks v. United States, 741 F.3d 1268, 1277 (Fed. Cir. 2014); Pixton v. B&B

Plastics, Inc., 291 F.3d 1324, 1326 (Fed. Cir. 2002). Under Rule 10(c), a “copy of a written

instrument that is an exhibit to a pleading is part of the pleading for all purposes.” RCFC 10(c).

Thus, on a motion to dismiss, this Court considers “documents incorporated into the complaint by

reference[.]” Tellabs, Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 322 (2007); Rocky Mt.

Helium, LLC v. United States, 841 F.3d 1320, 1325 (Fed. Cir. 2016) (quoting Tellabs, Inc., 551

U.S. at 322).




                                                                                                5
       In considering a motion to dismiss, this Court must liberally construe a complaint filed by

a pro se plaintiff because pro se complaints, “however inartfully pleaded, must be held to less

stringent standards than formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89,

94 (2007) (internal quotations omitted); see also Haines v. Kerner, 404 U.S. 519, 520 (1972).

Although held to a less stringent standard, pro se plaintiffs still must prove by a preponderance of

the evidence that this Court has subject matter jurisdiction. See Curry v. United States, 787 F.

App’x 720, 722 (Fed. Cir. 2019); Reynolds v. Army & Air Force Exch. Serv., 846 F.2d 746, 748

(Fed. Cir. 1988); Kelley v. Dep’t of Labor, 812 F.2d 1378, 1380 (Fed. Cir. 1987). While a pro se

complaint may include ambiguities, pro se filing status “does not excuse [] failures” on the merits.

Henke v. United States, 60 F.3d 795, 799 (Fed. Cir. 1995).



                                          DISCUSSION

       While Plaintiff’s Complaint is difficult to decipher, and his precise claims are unclear, this

Court understands Plaintiff’s Complaint to allege tort, discrimination, constitutional, and criminal

law claims. Construing the facts alleged in the Complaint in the light most favorable to Plaintiff,

Plaintiff brings his claims against the United States. 4 However, this Court must dismiss Plaintiff’s



4
   Plaintiff references federal programs, entities, or agencies several times throughout his
Complaint. See, e.g., Compl. at 1 (“energy commission”); id. at 2 (“Dept. of Homeland Security
fusion center(s)”); Compl. Ex. 1 at 2 (“Legislative Branch” and “Central Intelligence Agency”);
id. at 6, 29 (“federal program”); id. at 20 (“Federal App.”); id. at 27 (“Federal Government”); id.
at 31 (“Federal Forensic + Homocide [sic] investigation program”). However, Plaintiff also
identifies the following individuals in his Complaint: “Bill Gates, Melinda French Gates,” “Seth
Macfarlene,” “Matt Stoenberg,” “Mike Judge,” “Marshall Mathers,” “Joe Biden,” “Barack
Obama,” “Andy Bashear,” “Ed + Edna Macary,” “Donald Trump,” “Yakiro Toriyama,” “Vladmir
Putin,” “Jim Carrey,” “Oprah Winfrey,” “Apple CEO’s,” “Android CEO’s,” “Lisa Reyes,” “Mark
W Starnes,” and “Tracy R Starnes.” Compl. at 2; id. Ex. 1 at 5. If Plaintiff maintains that his
claims are asserted against private parties, or state or local government officials, it is well-
established that those claims must be dismissed. Sherwood, 312 U.S. at 588; Brown, 105 F.3d at
624; Brewington v. United States, No. 19-cv-611, 2020 WL 1818679, at *3 (Fed. Cl. Apr. 1, 2020).
                                                                                                   6
Complaint for lack of subject matter jurisdiction because this Court’s jurisdiction does not extend

to claims sounding in tort, including discrimination claims, constitutional law claims that are not

money-mandating, or criminal law claims.



   I. This Court Must Dismiss Plaintiff’s Tort and Discrimination Claims

       This Court must dismiss Plaintiff’s tort and discrimination claims for lack of subject matter

jurisdiction. Plaintiff’s Complaint, liberally construed, asserts tort claims for personal injury, mind

control, and unwelcome surgical procedures. Compl. Ex. 1 at 3, 21, 23, 27. Further, Plaintiff’s

Complaint also alleges discrimination resulting from the alleged federal surveillance program. See

Compl. Ex. 1 at 6 (“I have a trait in which a federal program is being used excessively. . . . It’s

very discriminatory for me to endure.”). For the reasons discussed below, Plaintiff’s tort and

discrimination claims must be dismissed.



           A. To the Extent the Complaint Alleges Tort Claims Against the United States, Those
              Claims Must Be Dismissed

       The Tucker Act expressly states that this Court lacks subject matter jurisdiction over claims

sounding in tort. 28 U.S.C. § 1491(a)(1); Rick’s Mushroom Serv., Inc. v. United States, 521 F.3d

1338, 1343 (Fed. Cir. 2008); Brown, 105 F.3d at 623; see Straw v. United States, 4 F.4th 1358,

1361 (Fed. Cir. 2021) (“The [Court of Federal Claims] was also correct in holding that [plaintiff’s]

claim is in essence a tort claim, which is outside the jurisdiction of the . . . Court under the Tucker

Act.”); Alves v. United States, 133 F.3d 1454, 1459 (Fed. Cir. 1998) (stating the Court of Federal

Claims cannot decide questions of tort liability); Hartman v. United States, 150 Fed. Cl. 794, 797–

98 (2020) (dismissing a pro se complaint containing claims sounding in tort); Redd v. United

States, 147 Fed. Cl. 602, 607 (2020) (same). As claims for damages for personal injury “sound in

                                                                                                     7
tort,” this Court lacks jurisdiction over such claims. Portnov v. United States, 739 F. App’x 613,

614–15 (Fed. Cir. 2017); Leffebre v. United States, 129 Fed. Cl. 48, 52–53 (2016). Complaints

alleging mind control, as Plaintiff’s Complaint alleges, also assert tort claims that must be

dismissed for lack of subject matter jurisdiction. Hale v. United States, No. 15-cv-903, 2015 WL

5167791, at *2 (Fed. Cl. Sept. 2, 2015) (dismissing claim for mental torment for lack of

jurisdiction). Similarly, this Court lacks jurisdiction over claims alleging “unwelcome surgical

procedure[s],” as such claims sound in tort. McCullough v. United States, 76 Fed. Cl. 1, 4 (2006).

       Several claims in the Complaint clearly sound in tort. Plaintiff appears to assert a personal

injury tort claim for his broken leg. See Compl. Ex. 1 at 21 (“Dec. 2020 when maneuvered and

commanded to walk 40 miles, I was ran over by a Bronco breaking my right leg. (Tid Fib snap.)

The hospital (PMC) did a CAT scan.”). Like the plaintiffs in Hale and McCullough, Plaintiff also

asserts tort claims based on mind control and unwelcome medical procedures. See Compl. Ex. 1

at 3 (“I began hearing through my brain.”); id. at 27 (“An implant to my skull expanding my brain

and skeletal cranium placed in the rear. My teeth also have fangs. 3rd tooth each side from the

front. . . . Lasers I theorize were used to my mothers [sic] womb.”); id. at 23 (“Materialization

implanted a chip into my left arm one night.”). As Plaintiff’s claims alleging personal injury, mind

control, and unwelcome surgical procedures are tort claims, this Court must dismiss such claims

for lack of jurisdiction. See 28 U.S.C. § 1491(a)(1).




                                                                                                  8
           B. Plaintiff’s Discrimination Claim Must Be Dismissed for Lack of Jurisdiction

       It is well-established that discrimination claims are tort claims over which this Court lacks

jurisdiction. See Qualls v. United States, 230 Ct. Cl. 534, 538 (1982) (“[T]o the extent that plaintiff

charges defendant with acting in a discriminatory or retaliatory manner towards him, such

allegations are tortious in nature.”); Jentoft v. United States, 450 F.3d 1342, 1349–50 (Fed. Cir.

2006) (quoting Qualls, 230 Ct. Cl. at 538); Adams v. United States, No. 07-cv-809, 2008 WL

4725452, at *2 (Fed. Cl. July 16, 2008) (holding statutory discrimination claims sound in tort).

Here, Plaintiff provides the following statement about his alleged discriminatory treatment: “I have

a trait in which a federal program is being used excessively. . . . It’s very discriminatory for me to

endure.” Compl. Ex. 1 at 6. To the extent Plaintiff alleges discrimination by the United States,

this Court lacks subject matter jurisdiction over the claim, as it sounds in tort. See 28 U.S.C.

§ 1491(a)(1).



   II. This Court Must Dismiss Plaintiff’s Thirteenth Amendment Claims

       This Court must dismiss Plaintiff’s Thirteenth Amendment claims alleging involuntary

servitude and slavery resulting from his alleged participation in a human experiment without pay.

The Tucker Act confers subject matter jurisdiction to this Court over money-mandating

constitutional claims. 28 U.S.C. § 1491(a)(1); see Brown, 105 F.3d at 623 (holding the Court of

Federal Claims lacks subject matter jurisdiction over Fourth Amendment claims because they do

“not mandate the payment of money”). It is well-established that the Thirteenth Amendment does

not mandate the payment of money from the United States. Carter v. United States, 228 Ct. Cl.

898, 900 (1981); Allen v. United States, 125 Fed. Cl. 138, 145 (2016); Gibson v. United States,

121 Fed. Cl. 215, 217 (2015); Pleasant-Bey v. United States, 99 Fed. Cl. 363, 367 (2011); Johnson



                                                                                                     9
v. United States, 79 Fed. Cl. 769, 774 (2007); Humphrey v. United States, 52 Fed. Cl. 593, 598

(2002). Here, Plaintiff alleges he was a part of a human experiment for which he was not

compensated, and appears to allege he was subject to involuntary servitude or slavery in violation

of the Thirteenth Amendment. Compl. Ex. 1 at 3, 29. As the Thirteenth Amendment is not money-

mandating, this Court clearly lacks subject matter jurisdiction over Plaintiff’s claims alleging a

violation of the Thirteenth Amendment. See 28 U.S.C. § 1491(a)(1); Humphrey v. United States,

60 F. App’x 292, 295 (Fed. Cir. 2003) (upholding the Court of Federal Claims’ dismissal of a

Thirteenth Amendment claim); Smith v. United States, 36 F. App’x 444, 446 (Fed. Cir. 2002)

(same); Johnson, 79 Fed. Cl. at 774 (dismissing Thirteenth Amendment claim contending

plaintiff’s “vessel” was used without “renumeration”).



   III. This Court Lacks Subject Matter Jurisdiction Over Plaintiff’s Criminal Law Claims

       Although unclear, Plaintiff’s Complaint may allege criminal law claims concerning

organized crime, arson, and surveillance. Compl. Ex. 1 at 6, 20, 23. This Court lacks jurisdiction

over any criminal law claims. Joshua v. United States, 17 F.3d 378, 379 (Fed. Cir. 1994) (“The

court has no jurisdiction to adjudicate any claims whatsoever under the federal criminal code . . .

.”); Johnson v. United States, 144 Fed. Cl. 578, 582 (2019) (“The jurisdiction of the United States

Court of Federal Claims does not include jurisdiction over criminal causes of action.”) (citations

omitted); Zhengxing v. United States, 71 Fed. Cl. 732, 739 (2006) (same); see McCullough, 76

Fed. Cl. at 4 (classifying conspiracy as a criminal law claim and dismissing the claim for lack of

jurisdiction); Matthews v. United States, 72 Fed. Cl. 274, 282 (2006) (dismissing a claim for

“conspiracy and interference with mail”); Moorish Sci. Temple of Am. v. United States, No. 11-cv-

30, 2011 WL 2036714, at *2, *5 (Fed. Cl. May 25, 2011) (dismissing a criminal law claim of



                                                                                                10
racketeering which the plaintiff characterized as “a host of patterned criminal actions that include[]

but [are] not limited to an act of threat of murder, kidnapping, gambling, arson, bribery and as in

the instant case robbery, extortion, fraud, slavery, etc.”). To the extent a plaintiff alleges the federal

government conducted criminal surveillance, this Court similarly lacks jurisdiction over such a

claim. Zhengxing, 71 Fed. Cl. at 739; see Granite v. United States, 721 F. App’x 990, 992 (Fed.

Cir. 2018) (holding the Court of Federal Claims lacks jurisdiction over a claim that “unnamed

government agencies have surveilled [plaintiff]”).

        Plaintiff appears to assert organized crime and arson claims against the United States. See

Compl. Ex. 1 at 20 (“Science, Biology, Geology, Law, Medical science + health, Physics” are

“affecting [his] life through organized crime.”); id. at 23 (“My 2012 Chevy Malibu . . . . was

arsoned and totalled [sic].”). Additionally, Plaintiff alleges that he has been subject to an unlawful

federal surveillance program since birth. Compl. Ex. 1 at 30 (“Federal employees are paid I

assume and have accessed me using And-roids starch internal surveillance forensic and homocide

[sic] investigation programs since my birth.”). This Court lacks jurisdiction over such criminal

law claims, including claims of conspiracy, arson, and criminal surveillance. See Joshua, 17 F.3d

at 379 (holding the Court of Federal Claims lacks jurisdiction over criminal law claims); Granite,

721 F. App’x at 992 (upholding the dismissal of a criminal surveillance claim); McCullough, 76

Fed. Cl. at 4 (dismissing a criminal conspiracy claim). Thus, as noted above, to the extent Plaintiff

alleges criminal law claims, these claims must be dismissed for lack of subject matter jurisdiction.




                                                                                                       11
                                        CONCLUSION

       For the reasons stated above, the Defendant’s Motion to Dismiss (ECF No. 15) is

GRANTED pursuant to Rules 12(b)(1) and 12(h)(3), and Plaintiff’s Complaint is DISMISSED

without leave to replead. This Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that any appeal

from this Order would not be taken in good faith, and therefore in forma pauperis status is denied

for the purpose of an appeal. See Coppedge v. United States, 369 U.S. 438, 444–45 (1962);

Harrison v. United States, No. 2020-1765, 2020 WL 6482121, at *1 (Fed. Cir. July 21, 2020),

dismissing appeal from No. 19-1785, 2020 WL 1492211, at *3 (Fed. Cl. Mar. 23, 2020); Kaetz v.

United States, 159 Fed. Cl. 378, 383 n.1 (2022) (“Section 1915(a)(3) applies to both prisoners and

non[-]prisoners.”). The Clerk of Court is DIRECTED to enter Judgment accordingly.

       IT IS SO ORDERED.




                                                                 Eleni M. Roumel
                                                                 ELENI M. ROUMEL
                                                                       Judge



October 5, 2022
Washington, D.C.




                                                                                                12